Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Jimmy Reid petitions this court for a writ of mandamus, seeking an order directing the district court to rule on his 28 U.S.C. § 2254 (2012) petition. Our review of the district court’s docket reveals that the court dismissed Reid’s § 2254 petition by order entered on September 30, 2014. Accordingly, because Reid has received the relief he seeks, we grant leave to proceed in forma pauperis and deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.